UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6994



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SLADE MILLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-89-196)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Slade Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Slade Miller, a federal prisoner, appeals the district

court’s order denying his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2000), based upon Amendment 632 to the Federal

Sentencing Guidelines.    Because Amendment 632 does not provide

Miller the relief he seeks under § 3582(c)(2), we affirm for the

reasons stated by the district court. See United States v. Miller,

No. CR-89-196 (E.D. Va. filed June 9, 2005 & entered June 10,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -